Citation Nr: 0728683	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
instability of the right knee.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 23, 1981, to 
September 17, 1981. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

When this case was previously before the Board in July 2006, 
the Board denied entitlement to a rating higher than 30 
percent for instability of the right knee.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in May 2007, 
the Court vacated the Board's July 2006 decision, and 
remanded this matter to the Board for development consistent 
with the joint motion of the parties

The Board notes that it also remanded two other issues in the 
July 2006.  The issues of entitlement to a disability rating 
higher than 10 percent for arthritis of the right knee and 
entitlement to a disability rating higher than 10 percent for 
arthritis of the left knee have not yet been returned to the 
Board for adjudication.  


REMAND

As noted above, in July 2006, the Board remanded the issue of 
entitlement to a disability rating higher than 10 percent for 
arthritis of the right knee, so that additional records from 
the Social Security Administration (SSA) could be obtained.  
In the May 2007 joint motion, the parties stipulated that the 
Board erred in adjudicating the right knee instability claim 
prior to obtaining and reviewing evidence from SSA.  

The Board is bound by the findings contained in the joint 
motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his instability of the right knee during 
the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  If not already completed in response 
to the Board's July 2006 Remand, the RO or 
the AMC should obtain a copy of any 
pertinent records in the possession of the 
SSA.  If the RO or the AMC is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


